EXHIBIT 10.5

 

[img1.jpg]


 

MEMORANDUM

 

TO:

John Kubiak

 

FROM:

Kevin Race

DATE:

November 30, 2006

RE:

Retention Compensation

 

In furtherance of our prior discussions with regard to the referenced, please
accept this memorandum as the written commitment of HomeBanc Mortgage
Corporation (HomeBanc) to make the following compensatory payments to you
subject to the terms and conditions herein recited:

 

HomeBanc shall pay you the sum of $50,000 on December 31, 2006, less taxes
authorized to be withheld, provided: (a) you are then an associate in good
standing, and (b) HomeBanc has not consummated by that date an event
constituting a “change of control” as that term is further defined in your
Employment Agreement dated November 8, 2006; and

 

HomeBanc shall pay you the further sum of $50,000 on March 31, 2007, less taxes
authorized to be withheld, provided: (a) you are then an associate in good
standing, and (b) HomeBanc has not consummated by that date an event
constituting a “change of control” as that term is further defined in your offer
of employment dated November 8, 2006.

 

As evidenced by your signature below, you expressly understand and agree that
all of the terms and provisions hereof shall be and remain confidential in
nature and, in connection therewith, you shall not publish, communicate, divulge
or disclose, directly or indirectly, its contents to any party other than your
spouse, financial advisors or legal representatives. Should you fail to comply
with the foregoing, HomeBanc reserves the right, in its sole discretion, to
terminate its obligations to make any of the payments herein recited.

 

ACKNOWLEDGED AND ACCEPTED THIS  30  DAY OF NOVEMBER, 2006.

 

/s/ JOHN KUBIAK

 

/s/ KEVIN D. RACE

John Kubiak

 

Kevin D. Race

 

 

 

 

Page 1 of 2

 

 

 